 Case 8:19-bk-13560-SC          Doc 317 Filed 09/09/21 Entered 09/09/21 18:26:44            Desc
                                 Main Document     Page 1 of 7



 1   D. EDWARD HAYS, #162507
     ehays@marshackhays.com
 2   TINHO MANG, #322146
     tmang@marshackhays.com
 3   MARSHACK HAYS LLP
     870 Roosevelt
 4   Irvine, California 92620
     Telephone: (949) 333-7777
 5   Facsimile: (949) 333-7778

 6   Attorneys for Chapter 7 Trustee,
     RICHARD A. MARSHACK
 7

 8
                                 UNITED STATES BANKRUPTCY COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10

11       In re                                               Case No. 8:19-bk-13560-SC
12       EAGAN AVENATTI, LLP,                                Chapter 7
13                                                           CHAPTER 7 TRUSTEE’S FURTHER
                                                             STATUS REPORT RE: EFFORTS TO
14                    Debtor.                                LOCATE AND TURN OVER FORMER
                                                             CLIENT FILES
15
                                                             Continued Hearing:
16                                                           Date:        September 15, 2021
                                                             Time:        11:00 a.m.
17                                                           Ctrm:        5C1
                                                             Address:     411 W. Fourth Street
18                                                                        Santa Ana, CA 92701
19

20   ///

21   ///

22   ///

23

24
     1
25     Due to the COVID-19 outbreak, Judge Clarkson has altered his prior telephonic hearing
     procedures. Except as may be otherwise ordered by the Court, all hearings before Judge Clarkson
26   will be conducted remotely using ZoomGov. Unless otherwise specifically ordered or instructed,
     Judge Clarkson will no longer utilize CourtCall. ZoomGov: Video and audio connection information
27
     for each hearing will be provided on Judge Clarkson's publicly posted hearing calendar, which may
28   be viewed online at: http://ecf-ciao.cacb.uscourts.gov/CiaoPosted/?jid=SC, and then selecting “Judge
     Clarkson” from the tab on the left-hand side of the page.
                                                     1
                                CHAPTER 7 TRUSTEE’S FURTHER STATUS REPORT
     4853-2591-0735
Case 8:19-bk-13560-SC           Doc 317 Filed 09/09/21 Entered 09/09/21 18:26:44                 Desc
                                 Main Document     Page 2 of 7


 1 TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY JUDGE,

 2 THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:

 3            Richard A. Marshack, in his capacity as Chapter 7 Trustee (“Trustee”) of the Bankruptcy
 4 Estate (“Estate”) of Eagan Avenatti, LLP (“Debtor”), files this further status report which relates to

 5 the motion (“Motion”) filed by intervenor Hrayr Shahinian, M.D., F.A.C.S. (“Dr. Shahinian”) to

 6 compel the production of his client file, and to apprise the Court of the status of the Trustee’s efforts

 7 to locate and turn over the client file.

 8 1.         Background Facts
 9            On September 13, 2019, Debtor, through its state court receiver, filed a voluntary petition for
10 bankruptcy under Chapter 7 of Title 11 of the United States Code. Richard A. Marshack is the duly-

11 appointed and acting Chapter 7 trustee for the Debtor.

12            Prior to bankruptcy, the receiver moved all of Debtor’s paper records to two different storage
13 facilities. There are close to 500 hundred boxes of records which are not indexed. The Trustee

14 initially believed that the client file at issue likely is in storage at a facility known as Iron Mountain,

15 Inc. (“Iron Mountain”).

16            On October 19, 2020, as Dk. No. 219, Dr. Shahinian filed the Motion to compel production
17 of his client file.

18            On November 16, 2020, as Dk. No. 244, the Trustee filed a motion to continue the hearing on
19 the Motion, which was scheduled for November 18, 2020. In the motion to continue, the Trustee

20 advised the Court that he would undertake the cost and effort to locate the client file.

21            The Court vacated the November 18, 2020, hearing and set a continued hearing for
22 December 16, 2020.2

23            On December 3, 2020, as Dk. No. 248, the Trustee filed a status report advising the Court of
24 the Trustee’s efforts to locate and secure the Debtor’s client files, including boxes of files which

25 might contain Dr. Shahinian’s requested client file.

26

27

28   2
      Trustee’s counsel apologizes for not filing this status report 14 days prior to the continued hearing.
     The delay is a result of oversight.
                                                      2
                         CHAPTER 7 TRUSTEE’S SIXTH STATUS REPORT RE: SHAHINIAN FILES
     4853-2591-0735
Case 8:19-bk-13560-SC           Doc 317 Filed 09/09/21 Entered 09/09/21 18:26:44                Desc
                                 Main Document     Page 3 of 7


 1            After the status report was filed, the Court also vacated the December 16, 2020, hearing and
 2 set a continued hearing for January 6, 2021.

 3            On December 10, 2020, as Dk. No. 251, the Trustee filed a stipulation (“Stipulation”) for
 4 order to turn over Debtor’s books and records to allow post-petition administrative expense claim for

 5 storage and moving fees. On the same date, as Dk. No. 252, the Court entered an order granting the

 6 Stipulation.

 7            On December 23, 2020, as Dk. No. 259, the Trustee filed a further status report as required
 8 by the Court.

 9            On December 31, 2020, the Court entered a tentative ruling which vacated the January 6,
10 2021, hearing date and set a further hearing for January 20, 2021, with a further status report due

11 14 days prior.

12            On January 6, 2021, as Dk. No. 261, the Trustee filed a third status report regarding the
13 pending motions. Based on the status report, the hearing was vacated and continued to February 18,

14 2021, with a fourth status report due fourteen days in advance.

15            On February 4, 2021, as Dk. No. 266, the Trustee filed a fourth status report. Based on the
16 status report, the hearing was vacated and continued to April 28, 2021 with a fifth status report due

17 fourteen days in advance.

18            On April 14, 2021, as Dk. No. 279, the Trustee filed a fifth status report. The hearing was
19 vacated and continued to July 14, 2021.

20            On July 6, 2021, as Dk. No. 297, the Trustee and Dr. Shahinian filed a stipulation for
21 continuance of the status conference. The Court approved the stipulation and the hearing is currently

22 set for September 15, 2021.

23            On September 1, 2021, counsel for the Trustee received an email from Dr. Shahinian’s
24 counsel stating that Dr. Shahinian would be assuming control of the files and would arrange for the

25 boxes to be stored in the same location but under Dr. Shahinian’s control.

26            The Trustee has been attempting for months to seek dismissal of the Motions
27

28
                                                    3
                       CHAPTER 7 TRUSTEE’S SIXTH STATUS REPORT RE: SHAHINIAN FILES
     4853-2591-0735
Case 8:19-bk-13560-SC           Doc 317 Filed 09/09/21 Entered 09/09/21 18:26:44               Desc
                                 Main Document     Page 4 of 7


 1 2.         Sixth Status Report and Update re Negotiations to Resolve Motions
 2            Since February of this year, the requested files have been made available to Dr. Shahinian for
 3 pickup at his convenience. Based on communications received by the Trustee and counsel, it was

 4 only by early September that a decision was ever made on whether to receive or retain the files. The

 5 Trustee has continued to seek a stipulation regarding the turnover of the files but it appears from the

 6 Trustee’s perspective that the motions are either not being prosecuted and the relief requested is

 7 essentially moot. The Trustee has voluntarily turned over the files and made them available for the

 8 movant. Thus, the Trustee believes that the Motions should be dismissed. So long as these (moot)

 9 matters remain pending, the Estate continues to incur the administrative cost of the matters ancillary

10 to a continued status conference and hearing, and the client file turnover matter has no anticipated

11 benefit to the Estate whatsoever.

12

13 DATED: September 8, 2021                      MARSHACK HAYS LLP
14
                                                 By: /s/ Tinho Mang
15                                                  D. EDWARD HAYS
                                                    TINHO MANG
16                                                  Attorneys for Chapter 7 Trustee,
                                                    RICHARD A. MARSHACK
17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
                       CHAPTER 7 TRUSTEE’S SIXTH STATUS REPORT RE: SHAHINIAN FILES
     4853-2591-0735
        Case 8:19-bk-13560-SC                     Doc 317 Filed 09/09/21 Entered 09/09/21 18:26:44                                      Desc
                                                   Main Document     Page 5 of 7


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: CHAPTER 7 TRUSTEE’S FURTHER STATUS REPORT RE:
EFFORTS TO LOCATE AND TURN OVER FORMER CLIENT FILES will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
September 9, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On September 9, 2021, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

MAIL REDIRECTED TO TRUSTEE 09/23/19
DEBTOR
EAGAN AVENATTI, LLP
20341 SW BIRCH, SUITE 220
NEWPORT BEACH, CA 92660-1514

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on September 9, 2021, I served the following persons and/or entities by personal
delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

 VIA PERSONAL DELIVERY:                                                       VIA EMAIL:
 PRESIDING JUDGE’S COPY                                                       ATTORNEY FOR DR. HRAYR SHAHINIAN
 HONORABLE SCOTT C. CLARKSON                                                  Shant A. Karnikian, Esq.
 UNITED STATES BANKRUPTCY COURT                                               KABATECK LLP
 CENTRAL DISTRICT OF CALIFORNIA                                               Email: sk@kbklawyers.com
 RONALD REAGAN FEDERAL BUILDING AND
 COURTHOUSE
 411 WEST FOURTH STREET, SUITE 5-097
 SANTA ANA, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 9, 2021                        Cynthia Bastida                                       /s/ Cynthia Bastida
 Date                                     Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4828-3049-9260, v. 1
        Case 8:19-bk-13560-SC                     Doc 317 Filed 09/09/21 Entered 09/09/21 18:26:44                                      Desc
                                                   Main Document     Page 6 of 7


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): CONTINUED:
     INTERESTED PARTY COURTESY NEF: James C Bastian jbastian@shulmanbastian.com
     ATTORNEY FOR DEFENDANT TRACKSIDE PERFORMANCE, LLC AND DEFENDANT ROBERT FAIETA
       DBA COMPETITION MOTORSPORTS: Christopher L Blank chris@chrisblanklaw.com
     ATTORNEY FOR DEFENDANT DILLANOS COFFEE ROASTERS, INC: Mark S Bostick
       mbostick@wendel.com, bankruptcy@wendel.com
     ATTORNEY FOR INTERESTED PARTY AND DEFENDANT EISENHOWER CARLSON PLLC: Steven
       Casselberry s.casselberry@mpglaw.com, j.jacobs@mpglaw.com
     ATTORNEY FOR DEFENDANT ALEDMI, LLC; DEFENDANT ALAN CHAFFEE; DEFENDANT EDWIN
       SPAUNHURST; AND DEFENDANT MICHAEL WHITE: Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com; gcruz@swelawfirm.com; jchung@swelawfirm.com
     ATTORNEY FOR DEFENDANT SILVER STAR SOUNDS & COMMUNICATIONS, INC: Jeffrey I Golden
       jgolden@wgllp.com, kadele@wgllp.com; vrosales@wgllp.com; cbmeeker@gmail.com; lbracken@wgllp.com
     ATTORNEY FOR DEFENDANTS THE X-LAW GROUP, PC, A PROFESSIONAL CORPORATION AND
       FILIPPO MARCHINO: David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
     ATTORNEY FOR DEFENDANT GALLO BUILDERS, INC.: Martin B Greenbaum pcadigan@collectionlaw.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): D Edward Hays ehays@marshackhays.com,
       ehays@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@marshackhays.com;
       cmendoza@ecf.courtdrive.com
     ATTORNEY FOR DEFENDANT HONDA AIRCRAFT COMPANY LLC: Robert J Im rim@mcglinchey.com,
       irvineECF@mcglinchey.com
     ATTORNEY FOR PLAINTIFF RICHARD A MARSHACK: Richard L Kellner rlk@kellnerlaw.com,
       irma.c.deleon@gmail.com
     ATTORNEY FOR INTERVENOR HRAYR SHAHINIAN: Erick Kuylman erick.kuylman@warrenterzian.com
     ATTORNEY FOR OTHER PROFESSIONAL JAMS, INC.: Jessica R MacGregor jmacgregor@longlevit.com,
       lmyers@longlevit.com
     ATTORNEY FOR INTERESTED PARTY AND DEFENDANT SIMEON OSBORN: Aaron J Malo
       amalo@sheppardmullin.com, jsummers@sheppardmullin.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Tinho Mang tmang@marshackhays.com,
       tmang@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@ecf.courtdrive.com
     ATTORNEY FOR CREDITOR/DEFENDANT THE X-LAW GROUP, P.C.; CREDITOR ALEXIS GARDNER;
       CREDITOR DAMON ROGERS; DEFENDANT YOUNG BLUE LLC; DEFENDANT ELBA HERNANDEZ;
       DEFENDANT FILIPPO MARCHINO; DEFENDANT SANDY LE: Filippo Marchino fm@xlawx.com,
       tc@xlawx.com; sg@xlawx.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Judith E Marshack
       jmarshack@marshackhays.com, jmarshack@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com
     TRUSTEE RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
       rmarshack@iq7technology.com; ecf.alert+Marshack@titlexi.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Meghan C Murphey
       meghan@themurpheylawyers.com, lorraine@themurpheylawyers.com
     MEDIATOR ALAN I NAHMIAS: Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
     ATTORNEY FOR CREDITOR STOLL, NUSSBAUM & POLAKOV: Karen S. Naylor Becky@ringstadlaw.com,
       Karen@ringstadlaw.com; jaimee@ringstadlaw.com
     ATTORNEY FOR INTERESTED PARTY AND DEFENDANT MICHAEL AVENATTI AND DEFENDANT
       AVENATTI & ASSOCIATES APC: Ryan D O'Dea rodea@shulmanbastian.com,
       LGauthier@shulmanbastian.com
     ATTORNEY FOR DEFENDANT HONDA AIRCRAFT COMPANY LLC: Brian A Paino bpaino@mcglinchey.com,
       irvineECF@mcglinchey.com
     ATTORNEY FOR DEFENDANT HPPW, LLC: Aditi Paranjpye aparanjpye@cairncross.com,
       gglosser@cairncross.com
     ATTORNEY FOR DEFENDANT FOSTER GARVEY PC, AS SUCCESSOR-IN-INTEREST TO FOSTER PEPPER
       PLLC, AND DEFENDANT CHRISTINE AVENATTI CARLIN: Misty A Perry Isaacson misty@ppilawyers.com,
       ecf@ppilawyers.com; perryisaacsonmr51779@notify.bestcase.com
     ATTORNEY FOR DEFENDANT VINCENT BUILDERS, INC: Eric S Pezold epezold@swlaw.com,
       knestuk@swlaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4828-3049-9260, v. 1
        Case 8:19-bk-13560-SC                     Doc 317 Filed 09/09/21 Entered 09/09/21 18:26:44                                      Desc
                                                   Main Document     Page 7 of 7


        DEFENDANTS THE X-LAW GROUP, PC, A PROFESSIONAL CORPORATION AND FILIPPO MARCHINO,
         AND INTERESTED PARTIES: Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.co
        ATTORNEY FOR CREDITOR EDWARD M. RICCI, P.A.: David M Reeder david@reederlaw.com,
         secretary@reederlaw.com
        ATTORNEY FOR PLAINTIFF AND TRUSTEE RICHARD A MARSHACK (TR): Jack A. Reitman
         jareitman@landaufirm.com, srichmond@landaufirm.com; vrichmond@landaufirm.com;
         avedrova@landaufirm.com
        ATTORNEY FOR PLAINTIFF AND TRUSTEE RICHARD A MARSHACK (TR): John P. Reitman
         jreitman@landaufirm.com, srichmond@landaufirm.com; vrichmond@landaufirm.com; avedrova@landaufirm.com
        INTERESTED PARTY COURTESY NEF: Monica Rieder mrieder@landaufirm.com,
         vrichmond@landaufirm.com; avedrova@landaufirm.com
        INTERESTED PARTY COURTESY NEF: Nanette D Sanders becky@ringstadlaw.com,
         arlene@ringstadlaw.com
        ATTORNEY FOR DEFENDANT ALEDMI, LLC; DEFENDANT ALAN CHAFFEE; DEFENDANT EDWIN
         SPAUNHURST; AND DEFENDANT MICHAEL WHITE: Michael Simon msimon@swelawfirm.com,
         lgarrett@swelawfirm.com; gcruz@swelawfirm.com; jchung@swelawfirm.com
        ATTORNEY FOR DEFENDANT VINCENT BUILDERS, INC.: Andrew Still astill@swlaw.com,
         kcollins@swlaw.com
        United States Trustee (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): David Wood dwood@marshackhays.com,
         dwood@ecf.courtdrive.com; lbuchananmh@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4828-3049-9260, v. 1
